Citation Nr: 9935514	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the scalp.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the nose.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the lower lip.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the left elbow.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1985 to 
February 1988.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1993 decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for a back disorder which is plausible.  

3.  The veteran's service-connected scar of the scalp is not 
shown to be poorly nourished with repeated ulceration, to be 
tender or painful on objective demonstration or to produce 
any functional loss; the scar is shown to be cosmetically 
acceptable and asymptomatic and demonstrates no more than 
slight disfigurement.  

4.  The veteran's service-connected scar of the nose is not 
shown to be poorly nourished with repeated ulceration, to be 
tender or painful on objective demonstration or to produce 
any functional loss; the scar is shown to be cosmetically 
acceptable and asymptomatic and demonstrates no more than 
slight disfigurement.  

5.  The veteran's service-connected scar of the lower lip is 
not shown to be poorly nourished with repeated ulceration, to 
be tender or painful on objective demonstration or to produce 
any functional loss; the scar is shown to be cosmetically 
acceptable and asymptomatic and demonstrates no more than 
slight disfigurement.  

6.  The veteran's service-connected scar of the left elbow is 
not shown to be poorly nourished with repeated ulceration, 
tender or painful on objective demonstration or to produce 
any functional loss.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  
3.303 (1999).  

2.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected scar of the 
scalp have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118 
including Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  

3.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected scar of the 
nose have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118 
including Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  

4  The criteria for the assignment of an increased 
(compensable) rating for the service-connected scar of the 
lower lip have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118 
including Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  

5.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected scar of the 
left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.118 including Diagnostic Codes 7803, 7804, 7805 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in December 1984, the veteran's spine 
was reported to be clinically normal.  The veteran indicated 
that he had never had recurrent back pain.  In February 1985, 
the veteran was reported to complain of lower back pain.  The 
veteran denied that he had had any trauma.  On examination in 
May 1986, the veteran's spine was reported to be clinically 
normal.  The veteran indicated that he had never had 
recurrent back pain.  

During service, in May 1987, the veteran was reported to have 
been involved in a motor vehicle accident that resulted in 
him being in a coma for two months, followed by him being an 
inpatient for nine months.  The veteran was reported to 
complain primarily of left ear hearing loss, right arm 
weakness and the need for extensive dental reconstruction.  
On a subsequent examination, the veteran was reported to have 
intermittent pain in the right medium elbow and right 
anterior shoulder blade.  He was assessed with thoracic 
outlet syndrome secondary to questionable shoulder syndrome.  
On discharge examination in December 1987, the veteran's 
spine was reported to be clinically normal.  The veteran 
indicated that he had never had recurrent back pain.  

On a VA Neuropsychological Assessment Report in January 1989, 
the veteran was reported to have range of motion limitations 
in both legs, which was possibly due to back pain.  

On VA examination in May 1989, the veteran was reported to 
have full range of motion of all joints.  

In November 1991, a private medical record from Thomas J. 
Pietras, D.O., concluded that a MRI of the lumbar spine 
revealed degenerative changes of the disc as well as bulging 
of the annulus fibrosus at L1-2, L3-4 and L4-5.  The veteran 
was also reported have abnormal signal intensity to the 
vertebral bodies of L3, L4 and L5, probably related to 
degenerative changes.  

In May 1992, a private medical record from Robert L. Green, 
D.O., reported that the veteran had had low back pain over 
the past several years without history of recent trauma.  The 
veteran reported that he had pain radiating into the right 
buttock and thighs, without numbness or tingling.  He was 
reported to have had a significant past medical history from 
being involved in a motor vehicle accident in 1986.  He was 
reported to have been performing heavy manual labor since 
that time and to have been complaining of low back 
discomfort.  The impression was that of diffuse degenerative 
disc disease of the lumbar spine.  

On a VA dental examination in September 1992, the veteran was 
reported to have mildly disfiguring facial scars of the lips, 
with a v-shaped scar of the mid lower lip and an oblique 
scar, about 2 cm. long, of the upper lip.  There was reported 
to be no loss of the oral structures, including the lips and 
cheeks, or evidence of drooling or dribbling of oral fluids.  
The veteran was diagnosed, in part, with mildly disfiguring 
scars of the upper and lower lips.  

On a VA scars examination in September 1992, the veteran was 
reported to have sustained multiple lacerations from glass in 
a motor vehicle accident in service.  He was reported to have 
a 30 mm. scar of the anterior scalp; fine linear scars of 
both forearms that were barely discernable; a diagonal, 2 mm. 
wide scar across the left side of the columella; and a v-
shaped scar of the mid-lower lip.  The scars were reported to 
be cosmetically acceptable and asymptomatic.  The olecranon 
area of the left elbow was reported to show three pale and 
slightly depressed atrophic scars, about 15 mm. each in 
diameter.  The veteran was reported not to claim that any of 
his scars were painful or tender, although there was some 
numbness of his skin.  

On a VA spine examination in September 1992, the veteran 
reported that he had had low back pain following his motor 
vehicle accident in service.  He was reported to have been 
told that he had had nothing wrong with his back according to 
an x-ray study.  The veteran indicated that he had been 
advised to use a back brace for a while.  He was reported to 
have been required to engage in heavy lifting at his job as a 
tire builder and his low back pain had disturbed his job.  
The veteran was assessed with residual strain injury of the 
lumbar spine and traumatic degenerative disease and bulging 
disc.  

On a VA radiological report of the lumbosacral spine in 
September 1992, the impression was that of degenerative disc 
disease and osteoarthritis (spondylosis) of the lumbosacral 
spine.  

On a VA scars examination in August 1993, the veteran was 
assessed to have scars of the mid-frontal area of the scalp, 
left elbow, left upper inner arm and chin that were 
unobtrusive and asymptomatic.  

On a VA scars examination in November 1993, the veteran was 
reported to have a fine linear scar of the left upper arm; a 
3 cm. linear scar above the mid-anterior scalp margin; an 
asymptomatic, minor linear 3 cm. scar of the right inner 
elbow area; an asymptomatic, v-shaped scar of the mid-lower 
lip; and a minor, 1 cm. diagonal scar of the columella.  The 
veteran reported that the scars were not a real problem for 
him.  

On a VA neurological examination in June 1998, the veteran 
was reported to have had a facial bone injury in an 
automobile accident in service and to have had numbness in 
the left side of his face as a sequela of that.  The veteran 
reported that he had had intermittent low back pain since the 
accident that radiated into his right buttock, but not 
necessarily down the leg.  Knee jerks were reported to 
measure 2+ with pathologic spread.  Right ankle jerk was 
reported to be absent and left ankle jerk measured 2+.  The 
veteran was reported to have numerous scars on the medial 
aspects of both elbows.  The impression, in part, revealed 
that the right ankle jerk and decreased pin in the left S1 
distribution suggested that the veteran may have an L5-S1 
disc herniation causing bilateral S1 radiculopathy.  A CT 
scan of the lumbar spine was reported to reveal a bulging 
disc at L4, L5 and L5-S1, without severe disc disease.  

On a VA scar examination in June 1998, the veteran was 
reported to have a thin, 11/2 inch diagonal scar over his lip 
at the frenulum that was hypopigmented, nontender not adhered 
and flat.  He was reported to have an 11 mm., v-shaped scar 
below his lower lip and a 1 cm. scar to the right of that 
that were hypopigmented, well-healed, nontender and not 
adherent.  There was reported to be no ulceration.  The 
veteran was also reported to have multiple scars on both 
arms, including multiple hypopigmented scars, about 2 to 3 
mm. each, and a longer, 1.5 cm. scar at the right medial 
elbow; a 2 cm. oval scar that was depressed on the left 
posterior arm superior to the elbow; a 6 cm. thin scar and an 
8 cm. thin scar from the armpit to the elbow on the medial 
surface of the upper arm; a v-shaped scar behind his elbow; a 
2 cm. curving scar at the lateral elbow, with some 
hyperpigmentation; and a very thin, fine, 11 cm. long scar of 
the chest.  These were all reported to be hypopigmented, 
well-healed, nontender, nonadherent and nonulcerated.  The 
veteran was diagnosed with scars from his car accident in 
service, with none of them causing him any difficulty at the 
present time.  

On a VA nerve conduction study in June 1998, the impression 
was reported to be within normal limits.  

In June 1998, a VA radiological report of the lumbosacral 
spine revealed an impression of non-specific sclerotic 
changes of all vertebral bodies.  

In June 1998, a VA radiological report of the lumbar spine 
revealed central bulging anulus with no definite evidence for 
disc herniation at L4-5 and L5-S1 and inhomogeneous 
appearance of the trabeculae pattern at L2 and L3.  


II.  Analysis

A.  Service Connection for a Back Disability

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he currently has a 
back disorder due to a motor vehicle accident in service.  

The service medical records show that, in February 1985, the 
veteran was reported to complain of low back pain.  On an 
examination in May 1986 and on discharge examination in 
December 1987, the veteran's spine was reported to be 
clinically normal.  The veteran also indicated that he had 
never had recurrent back pain.  

In January 1989, the veteran was reported to have limited 
range of motion in both legs, which was possibly due to back 
pain.  

On VA examination in May 1989, the veteran was reported to 
have full range of motion of all joints.  There was no report 
of complaint, treatment or diagnosis of a back disability.  

In November 1991, a private medical record from Thomas J. 
Pietras, D.O., concluded that a MRI of the lumbar spine 
revealed degenerative changes of the disc as well as bulging 
of the annulus fibrosus at L1-2, L3-4 and L4-5.  

In May 1992, a private medical record from Robert L. Green, 
D.O., reported that the veteran had had a significant past 
medical history from a motor vehicle accident in 1986.  He 
was also reported to have performed heavy manual labor since 
that time and to have been complaining of low back 
discomfort.  The impression was that of diffuse degenerative 
disc disease of the lumbar spine.  

On a VA spine examination in September 1992, the veteran 
reported that he had had low back pain following his motor 
vehicle accident in service.  Although he was reported to 
have been told that he had nothing wrong with his back 
according to an x-ray study, the veteran indicated that he 
had been advised to use a back brace for a while.  The 
veteran was assessed with residual strain injury of the 
lumbar spine and traumatic degenerative disease and bulging 
disc.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


B.  Increased Rating for the Service-Connected Scars


The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7800 
(1999), a slightly disfiguring scar of the head, face or neck 
warrants a noncompensable rating.  A moderately disfiguring 
scar of the head, face or neck warrants a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), a 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), a 10 percent rating is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), scars may be rated on the limitation of function of 
the part affected.  

The veteran contends, in essence, that he is entitled to 
compensable ratings for the service-connected scars of the 
scalp, nose, lower lip and elbows.  

On VA examination in September 1992, the veteran was reported 
to have scars of the anterior scalp, the forearms, the left 
side of the columella and the mid-lower lip.  The scars were 
reported to be cosmetically acceptable and asymptomatic.  

On VA examination in August 1993, the veteran was assessed to 
have scars of the mid-frontal area of the scalp, left elbow, 
left upper inner arm and chin that were unobtrusive and 
asymptomatic.  

On VA examination in November 1993, the veteran reported that 
he had had no problems relating to his scars of the left 
upper arm, mid-anterior scalp, right inner elbow, mid-lower 
lip and columella.  

On the most recent VA scars examination in June 1998, the 
veteran's scars were all reported to be hypopigmented, well-
healed, nonadherent and nonulcerated.  The veteran was 
diagnosed with scars from his car accident in service, with 
none of them causing him any difficulty at the present time.  

Based on its review of the evidence, the Board finds that the 
veteran's service-connected scars of the scalp, nose, lower 
lip and left elbow are not shown to be poorly nourished with 
repeated ulceration, to be tender or painful on objective 
demonstration or to produce any functional loss.  In 
addition, the veteran's service-connected scars of the scalp, 
nose and lower lip are shown to be cosmetically acceptable 
and asymptomatic and, thus, have demonstrated no more than 
slight disfigurement.  Consequently, the Board finds that 
compensable ratings are not warranted for the service-
connected scars of the scalp, nose, lower lip and left elbow, 
pursuant to the provisions of 38 C.F.R. § 4.118 including 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).  See also 
38 C.F.R. § 4.10, 4.40, 4.45 (1999).

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claims for increased rating for his service-
connected scars of the scalp, nose, lower lip and left elbow.  



ORDER

As a well-grounded claim of service connection for a back 
disorder has been submitted, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  

An increased (compensable) rating for the service-connected 
scar of the scalp is denied.  

An increased (compensable) rating for the service-connected 
scar of the nose is denied.  

An increased (compensable) rating for the service-connected 
scar of the lower lip is denied.  

An increased (compensable) rating for the service-connected 
scar of the left elbow is denied.  



REMAND

Because the claim of service connection for a back disorder 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Consequently, to ensure that all evidence potentially 
relevant to the veteran's claim is obtained and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for his 
claimed back disorder since service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers that are not currently of 
record.  All records obtained should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of the claimed back disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from a back disability due to disease or 
injury incurred in or aggravated by 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder and include the 
factors upon which the opinions are 
based.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals








